Exhibit 10.6

PALMISANO RSU AWARD GRANT

WRIGHT MEDICAL GROUP N.V.

AMENDED AND RESTATED 2010 INCENTIVE PLAN

STOCK GRANT CERTIFICATE

(IN THE FORM OF A RESTRICTED STOCK UNIT)

Wright Medical Group N.V., a public limited liability company organized under
the laws of The Netherlands (the “Company”), in accordance with the Wright
Medical Group N.V. Amended and Restated 2010 Incentive Plan, as such plan may be
amended from time to time (the “Plan”), hereby grants to the individual named
below, who shall be referred to as “Grantee”, a stock grant in the form of a
restricted stock unit (the “Stock Grant”) for the number of shares of Stock as
indicated below, which Stock Grant and the issuance of such underlying shares of
Stock shall be subject to all of the terms and conditions of this Stock Grant
Certificate, which include the Terms and Conditions (the “Terms and Conditions”)
and any addendum established pursuant to Section 19 of the Terms and Conditions
(the “Addendum”), as well as the terms and conditions of the Plan. This grant
has been made as of the grant date indicated below, which shall be referred to
as the “Grant Date”.

 

Grant Number:    [                    ] Grantee:    [NAME] Grant Date:    [DATE]
Total Number of Shares of Stock Subject to Stock Grant:    [            ] shares
of Stock, subject to adjustment as provided in the Plan. Vesting Schedule:   
Except as otherwise provided in the Terms and Conditions, Grantee’s interest in
the shares of Stock subject to this Stock Grant shall vest and be issued in four
(4) as equal as possible installments on June 1st of each year following the
Grant Date (each such date, a “Scheduled Vesting Date”).



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Plan and Stock Grant Certificate. This Stock Grant is subject to these Terms
and Conditions and the Plan and the Company hereby represents that this Stock
grant is being made pursuant to and in conformity with the provisions of the
Plan and is a valid and binding Stock grant in accordance with its terms. If a
determination is made that any provisions of these Terms and Conditions is
inconsistent with the Plan, these Terms and Conditions shall control. All of the
capitalized terms used in these Terms and Conditions not otherwise defined
herein shall have the same meaning as defined in the Plan. A copy of the Plan
and the U.S. prospectus for the Plan have been delivered to Grantee together
with the Stock Grant Certificate.

2. Shareholder Status. Grantee shall have no rights as a shareholder of the
Company with respect to the shares of Stock subject to this Stock Grant until
such shares have been issued pursuant to Section 3 of these Terms and
Conditions. Notwithstanding the generality of the foregoing, Grantee shall not
be entitled to vote any of the shares of Stock subject to this Stock Grant, or
otherwise exercise any incidents of ownership with respect to such shares of
Stock until such shares have been issued pursuant to Section 3 of these Terms
and Conditions but shall be entitled to dividend equivalents with respect to
dividends declared on Stock and such dividend equivalents shall vest and be
delivered in the same manner as the shares of Stock subject to this Stock Grant.

3. Vesting and Conditions to Issuance of Shares of Stock; Forfeiture.

 

  (a) Vesting and Conditions to Issuance of Shares of Stock. Except as otherwise
provided under these Terms and Conditions, Grantee’s interest in the shares of
Stock subject to this Stock Grant shall vest and be issued immediately
thereafter in such increments and at such times as indicated in the Vesting
Schedule set forth in the Stock Grant Certificate and as provided in Section 12
of the Plan. In addition, this Stock Grant shall fully vest immediately prior to
a Change in Control (as defined in the employment agreement between the Wright
Medical Group, Inc. and Grantee, dated as of October 1, 2015 and as in effect on
the Grant Date (the “Employment Agreement”)), but shares of Stock shall be
issued, in compliance with Section 409A of the Internal Revenue Code, only upon
the earliest dates otherwise permitted by this Agreement (i.e., pursuant to
Section 5 following each of the 4 annual installment dates in the Vesting
Schedule, Disability, Qualified Retirement, or Change in Control as defined in
the Plan without regard to Section 4 of these Terms and Conditions).

 

  (b) Forfeiture of Rights to Receive Unissued Shares of Stock.

 

  (1)

If Grantee’s continuous employment or service relationship (including service as
an employee or as a consultant) with

 

-2-



--------------------------------------------------------------------------------

  the Company terminates for any reason whatsoever before his or her interest in
all of the shares of Stock subject to this Stock Grant have vested and become
issuable under Section 3(a), then Grantee shall (except as provided in
Section 12 of the Plan) forfeit his or her rights to receive all of the
remaining shares of Stock subject to this Stock Grant that have not vested and
been issued as of the date Grantee’s employment or service relationship with the
Company so terminates; provided however, that upon Grantee’s death, the interest
of Grantee in the shares of Stock subject to this Stock Grant shall vest
immediately and in full; and provided, further, that upon a Life Event (as
hereinafter defined) occurring, the interest of Grantee in the shares of Stock
subject to this Stock Grant shall vest immediately as to a pro rata percentage
of the non-vested shares of Stock subject to this Stock Grant and scheduled to
vest on the next Scheduled Vesting Date, with such proration based on the number
of days during which Grantee was continuously employed by the Company or
provided services to the Company beginning on the Grant Date, or if a Scheduled
Vesting Date has occurred, the most recent Scheduled Vesting Date, and ending on
the next applicable Scheduled Vesting Date, multiplied by the number of shares
of Stock subject to this Stock Grant which were scheduled to vest on the next
applicable Scheduled Vesting Date. For purposes of these Terms and Conditions, a
“Life Event” shall mean Grantee’s Disability or Qualified Retirement. For
purposes of these Terms and Conditions, a “Qualified Retirement” shall occur
upon Grantee’s voluntary termination of employment from the Company or any
Affiliate (including with any employment with Wright Medical Group, Inc.) that
employs Grantee, provided that on the date of the Grantee’s voluntary
termination of employment, Grantee is sixty-five (65) years or older and Grantee
has been continuously employed by the Company or any Affiliate (including Wright
Medical Group, Inc. from the date on which Grantee became an employee thereof)
that employs Grantee for five (5) or more years.

 

  (2)

Notwithstanding Section 3(b)(1), if Grantee’s employment with the Company
terminates before his or her interest in all of the shares of Stock subject to
this Stock Grant have vested and become issuable under Section 3(a) but Grantee
at such time then becomes an independent consultant to the Company, Grantee’s
rights under these Terms and Conditions shall continue to vest in accordance
with Section 3(a) so long as Grantee continues to provide

 

-3-



--------------------------------------------------------------------------------

  services to the Company and such change in status does not constitute a
“separation from service” under Section 409A of the Code.

 

  (3) Except in instances where Grantee becomes an independent consultant to the
Company as provided in clause (2) above, Grantee’s employment termination date
shall mean the last day that Grantee actively performs services in an
employer-employee relationship for the Company, without regard to the reason for
Grantee’s cessation of service and without regard to any advance notice period
as may be otherwise provided under local law.

 

  (c) Affiliates. For purposes of these Terms and Conditions, any reference to
the Company shall include any Affiliate that employs Grantee, and a transfer of
Grantee’s employment or service relationship between the Company and any
Affiliate of the Company or between any Affiliates of the Company shall not be
treated as a termination of employment or service relationship under the Plan or
these Terms and Conditions.

 

  (d)

Effect of Actions Constituting Agreement Breach or Cause. If Grantee is
determined by the Committee, acting reasonably, to have breached, in any
material respect, the non-compete, non-solicitation of employees or
confidentiality provisions of Exhibit F to the Employment Agreement during or
within one (1) year after the termination of employment or other service with
the Company, irrespective of whether such breach or action or the Committee’s
determination occurs before or after termination of Grantee’s employment or
other service with the Company and irrespective of whether or not Grantee was
terminated as a result of such breach or his employment has been terminated for
Cause (as defined in the Employment Agreement) or his employment could have been
terminated for Cause, (i) all rights of Grantee under these Terms and Conditions
shall terminate and be forfeited without notice of any kind, and (ii) the
Committee in its sole discretion shall have the authority to rescind the
unvested portion of this Stock Grant and to purchase from Grantee any vested and
delivered shares (including any dividend equivalents paid to Grantee). The total
purchase price for the purchased shares shall be the lesser of 1) the Fair
Market Value (as defined in the Plan) of each of the purchased shares on the
date the Company’s delivery of its written notice to Grantee exercising its
right of repurchase and 2) the Fair Market Value of each purchased share on the
date that such shares vested to the Grantee without regard to any election by
Grantee under Section 83(b) of the U.S. Internal Revenue Code. The total
purchase price shall be delivered to the Grantee against delivery of

 

-4-



--------------------------------------------------------------------------------

  the certificates evidencing the purchased shares no later than 30 days after
the delivery of the election notice by the Company. This Section 3(d) shall not
apply following a Change in Control (as defined in the Plan or the Employment
Agreement).

 

  (e) Clawback Policy. This Stock Grant and the shares of Stock issuable
pursuant to this Stock Grant are subject to forfeiture or clawback by the
Company to the extent required by law, including the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and the Sarbanes Oxley Act of 2002
and any implementing rules and regulations promulgated thereunder, and pursuant
to any forfeiture, recoupment, clawback or similar policy of the Company
required by such law, rules or regulations, as such laws, rules, regulations and
policy may be in effect from time to time. By accepting the Stock Grant under
this Stock Grant Certificate, Grantee agrees and consents to the Company’s
application, implementation and enforcement of (a) any clawback / recoupment
policy and (b) any provision of applicable law relating to the cancellation,
recoupment, rescission or payback of compensation and expressly agrees that the
Company may take such actions as are necessary to effectuate the recoupment
policy (as applicable to Grantee) or applicable law without further consent or
action being required by Grantee. For purposes of the foregoing, Grantee
expressly and explicitly authorizes the Company to issue instructions, on
Grantee’s behalf, to any brokerage firm and/or third party administrator engaged
by the Company to hold the Grantee’s shares of Stock and other amounts acquired
under the Plan to re-convey, transfer or otherwise return such shares of Stock
and/or other amounts to the Company. To the extent that the terms of this Stock
Grant Certificate and the clawback / recoupment policy implemented to comply
with any law, rule or regulation regarding clawback or recoupment of
compensation conflict, the terms of the clawback / recoupment policy shall
prevail.

 

  (f) Sale of Business Unit. The Committee, in connection with the sale of any
Affiliate, division or other business unit of the Company, may, within the
Committee’s sole discretion, take any or all of the following actions if this
Stock Grant or the rights under this Stock Grant will be adversely affected by
such transaction:

 

  (1) Accelerate the time Grantee’s interest in the shares of Stock subject to
this Stock Grant will vest and be issued under Section 3(a), provided that any
acceleration of issuance will be handled in a manner which does not result in
the Grantee incurring a tax under Section 409A of the Internal Revenue Code, or

 

-5-



--------------------------------------------------------------------------------

  (2) Provide for vesting after such sale or other disposition.

 

  (g) EU Age Discrimination Rules. If Grantee is a local national of and is
employed in a country that is a member of the European Union, the award of the
Stock Grant and these Terms and Conditions are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent that
a court or tribunal of competent jurisdiction determines that any provision of
these Terms and Conditions is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

4. Change in Control. If there is a Change in Control of the Company (including
a Change in Control as defined in the Employment Agreement except to the extent
that use of this definition would result in the Grantee incurring a tax under
Section 409A of the Internal Revenue Code), this Stock Grant shall be subject to
the provisions of Section 12 of the Plan with respect to such Change in Control.

5. Issuance of Shares of Stock; Book-Entry or Stock Certificates.

 

  (a) Share Settlement. As soon as practicable, but not more than 30 days, after
each date as of which shares of Stock subject to this Stock Grant become vested
and issuable pursuant to Section 3, the Company shall direct its transfer agent
to issue such number of shares of Stock in the name of Grantee or a nominee in
book entry; provided, however, that if the Grantee is a “specified employee,” as
described in Section 409A of the Code and determined by the Company, on the date
of his Qualified Retirement then issuance of the shares of Stock subject to this
Stock Grant that become vested and issuable pursuant to Section 3 due to the
Grantee’s Qualified Retirement will be made within 30 days after the six-month
anniversary of the Grantee’s termination of employment.

 

  (b)

Cash Settlement. Notwithstanding anything in these Terms and Conditions to the
contrary, the Company may, in its sole discretion, settle all or a portion of
this Stock Grant in the form of a cash payment to the extent settlement in
shares of Stock is prohibited under local law, would require Grantee and/or the
Company to obtain the approval of any governmental and/or regulatory body in
Grantee’s country of residence (and country of employment, if different) or is
administratively burdensome. Alternatively, the Company may, in its sole
discretion, settle all or a portion of this Stock Grant in the form of shares of
Stock but require an immediate sale of such shares of Stock (in which case,
these Terms and

 

-6-



--------------------------------------------------------------------------------

  Conditions shall give the Company the authority to issue sales instructions on
Grantee’s behalf). In all events such settlements shall be made or paid in the
time period set forth in Section 5(a) for Shares.

 

  (c) Repatriation; Compliance with Laws. As a condition of the award of this
Stock Grant, Grantee agrees to repatriate all payments attributable to the Stock
Grant in accordance with local foreign exchange rules and regulations in
Grantee’s country of residence (and country of employment, if different). In
addition, Grantee agrees to take any and all actions, and consents to any and
all actions taken by the Company and its Affiliates, as may be required to allow
the Company and its Affiliates to comply with local laws, rules and regulations
in Grantee’s country of residence (and country of employment, if different).
Finally, Grantee agrees to take any and all actions that may be required to
comply with his or her personal legal and tax obligations under local laws,
rules and regulations in Grantee’s country of residence (and country of
employment, if different).

6. Non-Transferable. The Stock Grant may not be assigned, transferred, pledged
or hypothecated in any manner other than by will or the laws of descent or
distribution.

7. Other Laws. The Company shall have the right to refuse to issue to Grantee or
transfer shares of Stock subject to this Stock Grant if the Company, acting in
its reasonable discretion, determines that the issuance or transfer of such
shares of Stock would constitute a violation by Grantee or the Company of any
applicable law or regulation.

8. Income Tax and Social Insurance Contributions Withholding.

 

  (a)

Regardless of any action the Company takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
other than a violation of these Terms and Conditions by the Company or an
Affiliate (“Tax-Related Items”), Grantee acknowledges that the ultimate
liability for all Tax-Related Items legally due by Grantee is and remains
Grantee’s responsibility and that the Company: (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Grant, including the award of the Stock Grant, the
vesting of the Stock Grant, and the settlement of the Stock Grant; and (ii) does
not commit to structure the terms of the Stock Grant or any aspect of the Stock
Grant to reduce or eliminate Grantee’s liability for Tax-Related Items. If
Grantee becomes subject to taxation in more than one country

 

-7-



--------------------------------------------------------------------------------

  between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, Grantee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one country.

 

  (b) Prior to any relevant taxable or tax withholding event, as applicable,
Grantee will pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.

 

  (1) In this regard, by accepting this Stock Grant, Grantee hereby elects,
effective on the date Grantee accepts this Stock Grant, to sell shares of Stock
issued in respect of this Stock Grant in an amount determined in accordance with
this Section and to allow the Agent (as defined below) to remit the cash
proceeds of such sales to the Company as more specifically set forth below (a
“Sell to Cover”) to permit Grantee to satisfy all Tax-Related Items to the
extent the Tax Related Items are not otherwise satisfied pursuant to
Section 8(b)(2), and in furtherance of the foregoing, hereby irrevocably
appoints Bank of America Merrill Lynch or any stock plan service provider or
brokerage firm designated by the Company for such purpose (the “Agent”) as
Grantee’s Agent, and authorizes the Agent, to:

 

  (A) Sell on the open market at the then prevailing market price(s), on
Grantee’s behalf, as soon as practicable on or after the date on which the
shares of Stock are delivered to Grantee pursuant to Section 5(a) in connection
with the vesting of this Stock Grant, the minimum number of shares of Stock
(rounded up to the next whole number) sufficient to generate proceeds to cover
the Tax-Related Items that is not otherwise satisfied pursuant to
Section 8(b)(2) and all applicable fees and commissions due to, or required to
be collected by, the Agent;

 

  (B) Remit directly to the Company or any Affiliate the cash amount necessary
to cover the Tax-Related Items;

 

  (C) Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the sale
of Shares referred to in clause (A) above; and

 

  (D) Remit any remaining funds to Grantee.

 

-8-



--------------------------------------------------------------------------------

  (2) Alternatively, if any Tax Related Items remain due after the application
of clause (1) above, Grantee authorizes the Company, at its discretion, to
satisfy the obligations with regard to all Tax-Related Items by

withholding whole shares of Stock from the shares of Stock issued or otherwise
issuable to Grantee in connection with this Stock Grant at Fair Market Value
equal to the amount of the Tax-Related Items and if any deficit remains that is
attributable to the fact that only whole shares are withheld, requiring Grantee
to pay the deficit to the Company or withholding the amount from other current
cash compensation due to Grantee; provided, however, that the number of such
shares of Stock and cash so withheld and paid shall not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income.

 

  (3) If the Company over-withholds, Grantee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in shares of Stock. If the obligation for Tax-Related Items is satisfied
by withholding in shares of Stock, for tax purposes, Grantee will be deemed to
have been issued the full number of shares of Stock subject to the vested Stock
Grant notwithstanding that a number of the shares of Stock are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
Grantee’s participation in the Plan. The Company may refuse to issue or deliver
shares of Stock to Grantee if Grantee fails to comply with its obligations in
connection with the Tax-Related Items.

 

  (c) Grantee acknowledges that the authorization and instruction to the Agent
set forth in Section 8(b)(1)(A) above to sell shares of Stock to cover the
Tax-Related Items is intended to comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and to be interpreted to comply with
the requirements of Rule 10b5-1(c) under the Exchange Act (regarding trading of
the Company’s securities on the basis of material nonpublic information) (a
“10b5-1 Plan”). This 10b5-1 Plan is being adopted to permit Grantee to sell a
number of shares of Stock issued upon settlement of vested Stock Grant
sufficient to pay the Tax-Related Items. Grantee hereby authorizes the Company
and the Agent to cooperate and communicate with one another to determine the
number of shares of Stock that must be sold pursuant to this Section to satisfy
Grantee’s obligations hereunder.

 

-9-



--------------------------------------------------------------------------------

Grantee acknowledges that the Agent is under no obligation to arrange for the
sale of shares of Stock at any particular price under this 10b5-1 Plan and that
the Agent may effect sales as provided in this 10b5-1 Plan in one or more sales
and that the average price for executions resulting from bunched orders may be
assigned to Grantee’s account. Grantee further acknowledges that Grantee will be
responsible for all brokerage fees and other costs of sale, and Grantee agrees
to indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. Grantee acknowledges that it may not be
possible to sell shares of Stock during the term of this 10b5-1 Plan due to
(a) a legal or contractual restriction applicable to Grantee or to the broker,
(b) a market disruption, (c) rules governing order execution priority on the
NASDAQ or other exchange where the shares of Stock may be traded, (d) a sale
effected pursuant to this 10b5-1 Plan that fails to comply (or in the reasonable
opinion of the Agent’s counsel is likely not to comply) with the Securities Act,
or (e) if the Company determines that sales may not be effected under this
10b5-1 Plan. In the event of the Agent’s inability to sell shares of Stock,
Grantee, will continue to be responsible for the Tax-Related Items.

Grantee hereby agrees to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan. Grantee acknowledges that this
10b5-1 Plan is subject to the terms of any policy adopted now or hereafter by
the Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 8(b)(1)(A) and this 10b5-1 Plan.

Grantee’s election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. This 10b5-1 Plan shall terminate not later than the date on which
all Tax-Related Items arising from the vesting of this Stock Grant and the
related issuance of shares of Stock have been satisfied.

(d) The Company agrees that Section 12.3 of the Plan shall not apply to Grantee
and instead the treatment of the Shares subject to the Stock Grant hereunder
shall be governed by Exhibit H to the Employment Agreement.

9. Data Privacy Consent. Pursuant to applicable personal data protection laws,
the Company hereby notifies Grantee of the following in relation to Grantee’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s award of the Stock Grant and Grantee’s participation
in the Plan. The collection, processing and transfer of Grantee’s personal data
is necessary for the

 

-10-



--------------------------------------------------------------------------------

Company’s administration of the Plan and Grantee’s participation in the Plan.
Grantee’s denial and/or objection to the collection, processing and transfer of
personal data may affect Grantee’s participation in the Plan. As such, Grantee
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described
herein.

The Company holds certain personal information about Grantee, including
Grantee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all equity awards or any other entitlement to shares of Stock awarded, canceled,
purchased, vested, unvested or outstanding in Grantee’s favor, for the purpose
of managing and administering the Plan (“Data”). The Data may be provided by
Grantee or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. The Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in Grantee’s country of residence (and country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for Grantee’s
participation in the Plan.

The Company will transfer Data as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and the
Company may further transfer Data to any third parties assisting the Company in
the implementation, administration and management of the Plan. These recipients
may be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. Grantee hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing Grantee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Stock on Grantee’s behalf to a broker or other
third party with whom Grantee may elect to deposit any shares of Stock acquired
pursuant to the Plan.

Grantee may, at any time, exercise his or her rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and Grantee’s participation in the Plan. Grantee may seek to exercise
these rights by contacting Grantee’s local HR manager or the Company’s Human
Resources Department.

 

-11-



--------------------------------------------------------------------------------

10. No Right to Continue Employment or Service. None of the Plan, this Stock
Grant Certificate, or any related material shall give Grantee the right to
remain employed by the Company or any Affiliate or to continue in the service of
the Company or any Affiliate in any other capacity.

11. Venue. For purposes of litigating any dispute that arises under this Stock
Grant or these Terms and Conditions, the parties hereby submit to and consent to
the jurisdiction of the State of Tennessee, agree that such litigation shall be
conducted in the courts of Shelby County, Tennessee, or the federal courts for
the United States for the Western District of Tennessee.

12. Binding Effect. This Stock Grant Certificate shall be binding upon the
Company and Grantee and their respective heirs, executors, administrators and
successors.

13. Headings and Sections. The headings contained in these Terms and Conditions
are for reference purposes only and shall not affect in any way the meaning or
interpretation of these Terms and Conditions. All references to sections herein
shall be to sections of these Terms and Conditions unless otherwise expressly
stated as part of such reference.

14. Nature of the Grant. In accepting this Stock Grant, Grantee acknowledges
that:

 

  (a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
in its sole discretion at any time, unless otherwise provided in the Plan or
these Terms and Conditions;

 

  (b) except as otherwise provided in the Employment Agreement, the award of the
Stock Grant is voluntary and occasional and does not create any contractual or
other right to receive a future Stock Grant, or benefits in lieu of a Stock
Grant, even if the Stock Grant has been granted repeatedly in the past;

 

  (c) all decisions with respect to future Stock Grants, if any, will be at the
sole discretion of the Company;

 

  (d) Grantee is voluntarily participating in the Plan;

 

  (e) the Stock Grant is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, and
which is outside the scope of Grantee’s employment contract, if any;

 

-12-



--------------------------------------------------------------------------------

  (f) the Stock Grant is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event shall be considered as compensation for, or relating in any way to,
past services for the Company;

 

  (g) in the event that Grantee is not an employee of the Company, the Stock
Grant will not be interpreted to form an employment contract or relationship
with the Company;

 

  (h) the future value of the underlying shares of Stock subject to this Stock
Grant is unknown and cannot be predicted with certainty and if Grantee vests in
the Stock Grant and is issued the shares of Stock, the value of those shares may
increase or decrease;

 

  (i) neither the Company, nor any Affiliate of the Company shall be liable for
any foreign exchange rate fluctuation between the local currency of Grantee’s
country of residence and the U.S. dollar that may affect the value of the Stock
Grant or of any amounts due to Grantee pursuant to the settlement of the Stock
Grant or the subsequent sale of any shares of Stock acquired upon settlement of
the Stock Grant;

 

  (j) in consideration of the award of the Stock Grant, no claim or entitlement
to compensation or damages shall arise from termination of the Stock Grant or
diminution in value of the Stock Grant or shares of Stock acquired upon vesting
of the Stock Grant resulting from termination of Grantee’s employment or service
by the Company (for any reason whatsoever and whether or not in breach of local
labor laws) and Grantee irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Stock
Grant Certificate, Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;

 

  (k)

in the event of termination of Grantee’s employment or service (whether or not
in breach of local labor laws), Grantee’s right to receive the Stock Grant and
vest in the Stock Grant under the Plan, if any, will terminate effective as of
the date that Grantee is no longer actively employed or providing service and
will not be extended by any notice period mandated under local law (e.g., active
employment or service would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of termination of
Grantee’s employment or service (whether

 

-13-



--------------------------------------------------------------------------------

  or not in breach of local labor laws), Grantee’s right to vest in the Stock
Grant after such termination, if any, will be measured by the date of
termination of Grantee’s active employment or service and will not be extended
by any notice period mandated under local law; the Committee shall have the
exclusive discretion to determine when Grantee is no longer actively employed or
providing service for purposes of his or her Stock Grant;

 

  (l) the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Grantee’s participation in the
Plan, or Grantee’s acquisition or sale of the underlying shares of Stock; and

 

  (m) Grantee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or the Stock Grant.

15. Private Placement. If Grantee is resident and/or employed outside of the
United States, the award of the Stock Grant is not intended to be a public
offering of securities in Grantee’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law), and the Stock Grant is not subject
to the supervision of the local securities authorities.

16. Insider Trading/Market Abuse Laws. Grantee’s country of residence may have
insider trading and/or market abuse laws that may affect the Grantee’s ability
to acquire or sell shares of Stock under the Plan during such times Grantee is
considered to have “inside information” (as defined in the laws in Grantee’s
country of residence). These laws may be the same or different from any Company
insider trading policy. Grantee acknowledges that it is Grantee’s responsibility
to be informed of and compliant with such regulations, and Grantee is advised to
consult with Grantee’s personal advisors for additional information.

17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Stock Grant to Grantee under the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

18. English Language. If Grantee is resident and/or employed outside of the
United States, Grantee acknowledges and agrees that it is Grantee’s express
intent that this Stock Grant Certificate, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
Stock Grant, be drawn up in English. If Grantee has received this Stock Grant
Certificate, the Plan or any other documents related to the Stock Grant
translated into a language other than English, and if the meaning of the
translated version is different from the English version, the meaning of the
English version shall control.

 

-14-



--------------------------------------------------------------------------------

19. Addendum. Notwithstanding any provisions of these Terms and Conditions to
the contrary, the Stock Grant shall be subject to any special terms and
conditions for Grantee’s country of residence (and country of employment, if
different), as are forth in the applicable Addendum to these Terms and
Conditions. Further, if Grantee transfers residence and/or employment to another
country reflected in an Addendum to these Terms and Conditions, the special
terms and conditions for such country will apply to Grantee to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules, and regulations or to facilitate the operation and administration of the
Stock Grant and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate Grantee’s transfer).
Any applicable Addendum shall constitute part of the Terms and Conditions.

20. Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Grant, any payment made pursuant to the Stock Grant,
and Grantee’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules, and regulations or to facilitate the
operation and administration of the Stock Grant and the Plan. Such requirements
may include (but are not limited to) requiring Grantee to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

21. Section 409A. This Stock Grant is intended to comply with the requirements
of Section 409A of the Internal Revenue Code, as amended (the “Code”), shall be
construed and administered consistent with such intention. A termination of
employment under this Stock Grant shall not be deemed to have occurred unless
such termination constitutes a “separation from service” under Section 409A of
the Code and, in such case, references to a termination of employment shall mean
“separation from service.” A Disability under Section 3(b)(1) must constitute a
“disability” under Section 409A of the Code. To the extent this Stock Grant
constitutes a deferral of compensation subject to Section 409A of the Code and
if there is a change in the time of payment upon a Change in Control, then,
solely for purposes of applying such change in the time of payment, a Change in
Control shall be deemed to have occurred only if the event would also constitute
a change in ownership or effective control of, or a change in ownership of a
substantial portion of the assets of, the Company under Section 409A of the
Code.

[Remainder of page intentionally left blank]

 

-15-



--------------------------------------------------------------------------------

WRIGHT MEDICAL GROUP N.V.

AMENDED AND RESTATED 2010 INCENTIVE PLAN

ADDENDUM TO

THE TERMS AND CONDITIONS

In addition to the provisions of the Wright Medical Group N.V. Amended and
Restated 2010 Incentive Plan, as such plan may be amended from time to time (the
“Plan”), and the Stock Grant Certificate (the “Stock Grant Certificate”), the
Stock Grant is subject to the following additional terms and conditions as set
forth in this addendum to the Terms and Conditions to the extent Grantee resides
and/or is employed in one of the countries addressed herein (the “Addendum”).
All defined terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and the Stock Grant Certificate. To the extent Grantee
transfers residence and/or employment to another country, the special terms and
conditions for such country as reflected in this Addendum (if any) will apply to
Grantee to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Stock Grant and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
Grantee’s transfer).

AUSTRALIA

1. Stock Grant Conditioned on Satisfaction of Regulatory Obligations. If Grantee
is (a) a director of an Affiliate incorporated in Australia, or (b) a person who
is a management-level executive of an Affiliate incorporated in Australia and
who also is a director of an Affiliate incorporated outside of Australia, the
award of the Stock Grant is conditioned upon satisfaction of the shareholder
approval provisions of section 200B of the Corporations Act 2001 (Cth) in
Australia.

BRAZIL

1. Commercial Relationship. Grantee expressly recognizes that Grantee’s
participation in the Plan and the Company’s grant of the Stock Grant does not
constitute an employment relationship between Grantee and the Company. Grantee
has been granted the Stock Grant as a consequence of the commercial relationship
between the Company and the local Affiliate in Brazil that employs Grantee, and
the local Affiliate in Brazil is Grantee’s sole employer. Based on the
foregoing, (a) Grantee expressly recognizes the Plan and the benefits Grantee
may derive from participation in the Plan do not establish any rights between
Grantee and the local Affiliate in Brazil, (b) the Plan and the benefits Grantee
may derive from participation in the Plan are not part of the employment
conditions and/or benefits provided by the local Affiliate in Brazil, and
(c) any modifications or amendments of the Plan by the Company, or a termination
of the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of Grantee’s employment with the local Affiliate in Brazil.

 

-16-



--------------------------------------------------------------------------------

2. Extraordinary Item of Compensation. Grantee expressly recognizes and
acknowledges that Grantee’s participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as Grantee’s free
and voluntary decision to participate in the Plan in accord with the terms and
conditions of the Plan, the Stock Grant Certificate, and this Addendum. As such,
Grantee acknowledges and agrees that the Company may, in its sole discretion,
amend and/or discontinue Grantee’s participation in the Plan at any time and
without any liability. The value of the Stock Grant is an extraordinary item of
compensation outside the scope of Grantee’s employment contract, if any. The
Stock Grant is not part of Grantee’s regular or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits, or any
similar payments, which are the exclusive obligations of the local Affiliate in
Brazil.

BY SIGNING BELOW, GRANTEE ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE PROVISIONS
OF THE TERMS AND CONDITIONS, THE PLAN AND THIS ADDENDUM.

 

 

Signature

 

Printed Name

 

Date

IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF WRIGHT AS SOON AS REASONABLY POSSIBLE BUT NO LATER THAN 10 DAYS
AFTER THE GRANT DATE.

CANADA

1. Settlement in Shares of Stock. Notwithstanding anything to the contrary in
the Terms and Conditions or the Plan, the Stock Grant shall be settled only in
shares of Stock (and may not be settled via a cash payment).

FRANCE

1. English Language. Grantee acknowledges and agrees that it is Grantee’s
express intent that the Terms and Conditions, the Stock Grant Certificate, the
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the Stock Grant, be drawn up in English. If Grantee
has received the Terms and Conditions, the Stock Grant Certificate, the Plan or
any other documents related to the Stock Grant translated into a language other
than English, and if the meaning of the translated version is different than the
English version, the English version will control.

 

-17-



--------------------------------------------------------------------------------

Langue Anglaise. Le Bénéficiaire reconnaît et accepte que c’est son intention
expresse que les Termes et Conditions, le Certificat d’Attribution d’Actions, le
Plan et tous autres documents exécutés, avis donnés et procédures judiciaires
intentées dans le cadre de l’Attribution d’Actions soient rédigés en anglais. Si
le Bénéficiaire a reçu les Termes et Conditions, le Certificat d’Attribution
d’Actions, le Plan ou tous autres documents relatifs à l’Attribution d’Actions
dans une autre langue que l’anglais et si la signification de la version
traduite est différente de la version anglaise, la version anglaise prévaudra.

BY SIGNING BELOW, GRANTEE ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE PROVISIONS
OF THE TERMS AND CONDITIONS, THE STOCK GRANT CERTIFICATE THE PLAN AND THIS
ADDENDUM.

 

 

Signature

 

Printed Name

 

Date

IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF WRIGHT AS SOON AS REASONABLY POSSIBLE BUT NO LATER THAN 10 DAYS
AFTER THE GRANT DATE.

HONG KONG

1. IMPORTANT NOTICE. WARNING: The contents of the Stock Grant Certificate, the
Addendum, the Plan, and all other materials pertaining to the Stock Grant and/or
the Plan have not been reviewed by any regulatory authority in Hong Kong.
Grantee is hereby advised to exercise caution in relation to the offer
thereunder. If Grantee has any doubts about any of the contents of the aforesaid
materials, Grantee should obtain independent professional advice.

2. Nature of the Plan. The Company specifically intends that the Plan will not
be treated as an occupational retirement scheme for purposes of the Occupational
Retirement Schemes Ordinance (“ORSO”). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purposes of ORSO, the grant of the Stock
Grant shall be null and void.

3. Settlement in Shares of Stock. Notwithstanding anything to the contrary in
the Terms and Conditions or the Plan, the Stock Grant shall be settled only in
shares of Stock (and may not be settled via a cash payment).

 

-18-



--------------------------------------------------------------------------------

4. Wages. The Stock Grant and the shares of Stock subject to the Stock Grant do
not form part of Grantee’s wages for the purposes of calculating any statutory
or contractual payments under Hong Kong law.

NETHERLANDS

1. Waiver of Termination Rights. As a condition to the award of the Stock Grant,
Grantee hereby waives any and all rights to compensation or damages as a result
of the termination of Grantee’s employment with the Company or any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the Plan, or
(b) Grantee ceasing to have rights under, or ceasing to be entitled to any
awards under the Plan as a result of such termination.

SINGAPORE

1. Securities Law Information. The award of the Stock Grant is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “Act”). The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore. The Grantee should note
that, as a result, the Stock Grant is subject to section 257 of the SFA and
accordingly, the Plan, the Stock Grant Certificate, this Addendum and any other
document or material in connection with the award of the Stock Grant and the
acquisition of shares of Stock pursuant to the Stock Grant may not be circulated
or distributed, nor may the Stock Grant be offered or sold, or be made the
subject of an invitation for subscription or purchase, whether directly or
indirectly, to persons in Singapore other than (a) to a qualifying person under
Section 273(1)(f) of the Act or (b) otherwise pursuant to, and in accordance
with the conditions of, any other applicable provision of the Act.

UNITED KINGDOM

1. Income Tax and Social Insurance Contribution Withholding. The following
provisions shall replace Section 8 of the Terms and Conditions:

(a) Regardless of any action the Company takes with respect to any or all income
tax and primary Class 1 National Insurance contributions, payroll tax or other
tax-related withholding attributable to or payable in connection with or
pursuant to the grant or vesting of the Stock Grant, or the release or
assignment of the Stock Grant for consideration, or the receipt of any other
benefit in connection with the Stock Grant (“Tax-Related Items”), Grantee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Grantee is and remains Grantee’s responsibility and that the Company:
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Grant, including
the award of the Stock Grant, the vesting of the Stock Grant, the settlement of
the vested Stock Grant, the subsequent sale of any shares of Stock acquired
pursuant to the Stock

 

-19-



--------------------------------------------------------------------------------

Grant, and the receipt of any dividends or dividend equivalents; and (ii) does
not commit to structure the terms of the Stock Grant or any aspect of the Stock
Grant to reduce or eliminate Grantee’s liability for Tax-Related Items. If
Grantee becomes subject to taxation in more than one country between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, Grantee acknowledges that the Company may be required to withhold or
account for Tax-Related Items in more than one country.

(b) As a condition of settling the Stock Grant following the date of vesting,
the Company shall be entitled to withhold and Grantee agrees to pay, or make
adequate arrangements satisfactory to the Company to satisfy, all obligations of
the Company to account to HM Revenue & Customs (“HMRC”) for any Tax-Related
Items. In this regard, Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by Grantee from any salary/wages or other cash
compensation paid to Grantee by the Company. Alternatively, or in addition, if
permissible under local law, Grantee authorizes the Company, at its discretion
and pursuant to such procedures as it may specify from time to time, to satisfy
the obligations with regard to all Tax-Related Items legally payable by Grantee
by one or a combination of the following: (i) withholding otherwise deliverable
shares of Stock; (ii) arranging for the sale of shares of Stock otherwise
deliverable to Grantee (on Grantee’s behalf and at Grantee’s direction pursuant
to this authorization); or (iii) withholding from the proceeds of the sale of
any shares of Stock acquired upon the vesting of the Stock Grant. If the
obligation for Tax-Related Items is satisfied by withholding a number of whole
shares of Stock as described herein, Grantee shall be deemed to have been issued
the full number of whole shares of Stock issued upon vesting of the Stock Grant,
notwithstanding that a number of shares of Stock are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Stock Grant.

(c) If, by the date on which the event giving rise to the Tax-Related Items
occurs (the “Chargeable Event”), Grantee has relocated to a country other than
the United Kingdom, Grantee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one country, including
the United Kingdom. Grantee also agrees that the Company may determine the
amount of Tax-Related Items to be withheld and accounted for by reference to the
maximum applicable rates, without prejudice to any right which Grantee may have
to recover any overpayment from the relevant tax authorities.

(d) Grantee shall pay to the Company any amount of Tax-Related Items that the
Company may be required to account to HMRC with respect to the Chargeable Event
that cannot be satisfied by the means previously described. If payment or
withholding is not made within 90 days after the end of the UK tax year in which
the Chargeable Event occurs or such other period specified in section 222(1)(c)
of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”),
Grantee agrees that the amount of any uncollected Tax-Related Items shall
(assuming Grantee are not a director or executive officer of the Company (within
the meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), constitute a loan owed by Grantee to the Company, effective on the Due
Date. Grantee agrees that the loan will

 

-20-



--------------------------------------------------------------------------------

bear interest at the then-current HMRC Official Rate and it will be immediately
due and repayable, and the Company may recover it at any time thereafter by any
of the means referred to above. If any of the foregoing methods of collection
are not allowed under applicable laws or if Grantee fails to comply with
Grantee’s obligations in connection with the Tax-Related Items as described in
this section, the Company may refuse to deliver any shares of Stock acquired
under the Plan.

2. Exclusion of Claim. Grantee acknowledges and agrees that Grantee will have no
entitlement to compensation or damages in consequence of the termination of
Grantee’s employment with the Company for any reason whatsoever and whether or
not in breach of contract, insofar as such entitlement arises or may arise from
Grantee’s ceasing to have rights under or to be entitled to vesting of the Stock
Grant as a result of such termination, or from the loss or diminution in value
of the Stock Grant. Upon the award of the Stock Grant, Grantee shall be deemed
to have irrevocably waived any such entitlement.

*        *        *         *        *

 

WRIGHT MEDICAL GROUP N.V. By:  

 

Name:   Title:  

*        *        *         *        *

Grantee acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Stock
Grant subject to all of the terms and provisions hereof and thereof. Grantee has
reviewed this Stock Grant Certificate and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel and fully understands all provisions
of this Stock Grant Certificate and the Plan. Grantee also acknowledges receipt
of the U.S. prospectus for the Plan.

 

Dated:                         Signed:  

 

    Name:  

 

    Address:  

 

   

 

   

 

 

-21-